t c memo united_states tax_court hien x pham petitioner v commissioner of internal revenue respondent docket no filed date hien x pham pro_se michael a skeen for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for and dollar_figure for an addition_to_tax under sec_6651 of dollar_figure for and accuracy-related_penalties under section - a of dollar_figure for and dollar_figure for after concessions the issues for decision are whether respondent bears the burden_of_proof under sec_7491 as to the items of income and deduction disallowed in the notice_of_deficiency we hold that respondent does not whether petitioner had unreported income of dollar_figure for and dollar_figure for we hold that he did whether petitioner may deduct miscellaneous expenses related to his schedule c business of dollar_figure for and dollar_figure for we hold that he may not whether petitioner is liable for the addition_to_tax for failure to timely file under sec_6651 for we hold that he is not whether petitioner is liable for the accuracy-related_penalty under sec_6662 for and we hold that he is section references are to the internal_revenue_code in effect for the applicable years rule references are to the tax_court rules_of_practice and procedure ' after concessions respondent now contends that petitioner is liable for deficiencies in his federal income taxes of dollar_figure for and dollar_figure for an addition_to_tax of dollar_figure under sec_6651 for and accuracy-related_penalties under sec_6662 of dollar_figure for and dollar_figure for findings_of_fact some of the facts are stipulated and are so found a petitioner petitioner resided in orange california when he filed the petition he is a technician who repairs copy machines he operated a copy machine service business known as copy care technology in and he sometimes hired subcontractors to repair copy machines b petitioner’s bank accounts petitioner made the following deposits in his bank accounts in and amount bank deposited wells fargo dollar_figure wells fargo dollar_figure bank of america dollar_figure total dollar_figure amount bank deposited wells fargo dollar_figure bank of america dollar_figure total dollar_figure c petitioner’s income_tax returns petitioner filed his income_tax return on date he obtained a 4-month extension of time to file his return until date he filed his income_tax return on date he included with each of his and q4e- returns a schedule c profit or loss from business for copy care technology he deducted business_expenses of dollar_figure for and dollar_figure for on the schedules c d respondent’s examination of petitioner’s and returns revenue_agent colleen warren warren began her examination of petitioner’s and returns in date when she met with petitioner at his home he refused to talk to warren at that time warren then invited petitioner to meet with her at her office she asked petitioner for copies of his and bank statements invoices and canceled checks to support his and schedule c expense deductions petitioner did not respond to warren’s date document requests meet with her or respond to her telephone calls she sent petitioner several letters to attempt to schedule a conference petitioner did not respond to these letters warren also gave petitioner the option of meeting instead with her manager but petitioner refused petitioner told warren that he could not understand english warren then asked a revenue_agent who spoke vietnamese to contact petitioner petitioner asked that agent to contact him at petitioner’s mother’s home the agent left a message there for petitioner to telephone the agent petitioner did not return the agent’s call warren issued summonses to petitioner’s banks and obtained petitioner’s and bank statements eb respondent’s determination warren performed a bank_deposits analysis and characterized each of petitioner’s and deposits as taxable or nontaxable she characterized the following as nontaxable checks deposited by petitioner with insufficient funds returned deposits loans from petitioner’s father a dollar_figure check from air touch cellular deposited on date a dollar_figure check from kelley escrow deposited on date a dollar_figure check from at t deposited on date and a dollar_figure redeposit made on date respondent determined that petitioner received unreported income of dollar_figure in and dollar_figure in respondent disallowed business_expense deductions of dollar_figure in and dollar_figure in respondent transferred petitioner’s case to appeals officer heidi peterson peterson in date after the petition in this case was filed in early date peterson wrote to petitioner to schedule a conference and to request information and documents that warren had previously requested shortly before the date peterson had proposed for the conference petitioner told peterson that he did not have the requested documents peterson rescheduled the conference for late date petitioner then retained mr covarrubias covarrubias to represent him in his dealings with respondent covarrubias asked peterson to reschedule the conference for the end of date peterson did so covarrubias attended that conference and gave peterson some of petitioner’s canceled checks covarrubias later gave peterson a box containing unorganized personal and business invoices and petitioner’s credit card statements warren organized petitioner’s records warren identified the expenses which she thought were deductible warren then recomputed petitioner’s income and expenses for and as follows nontaxable items wells fargo nontaxable items bank of america returned deposits bank of america gross_receipts per return unreported income total deposits for nontaxable items wells fargo nontaxable items bank of america gross_receipts per return unreported income total deposits for dollar_figure dollar_figure dollar_figure dollar_figure __ dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - warren concluded that petitioner had allowable schedule c business_expenses of dollar_figure for and dollar_figure for opinion a whether respondent bears the burden_of_proof as to items of income and deduction petitioner contends that respondent bears the burden_of_proof under sec_7491 as to the items of income and deduction disallowed in the notice_of_deficiency we disagree the commissioner bears the burden_of_proof under sec_7491 if the taxpayer has complied with substantiation shortly before trial respondent allowed additional deductions for schedule c business_expenses of dollar_figure for and dollar_figure for sec_7491 provides in pertinent part sec_7491 burden_of_proof a burden shifts where taxpayer produces credible_evidence --- general_rule --if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b the secretary shall have the burden_of_proof with respect to such issue limitations ----paragraph shall apply with respect to an issue only if-- a the taxpayer has complied with the requirements under this title to substantiate any item b the taxpayer has maintained all continued --- - requirements under the internal_revenue_code sec_7491 a a maintained all records required by the internal_revenue_code sec_7491 b cooperated with reasonable requests by the secretary for information documents and meetings id and introduced at trial credible_evidence with respect to any factual issue relevant to ascertaining his or her liability for any_tax imposed under subtitle a or b sec_7491 a petitioner did not substantiate his deductions keep records of his income and expenses or cooperate with respondent’s agents thus petitioner bears the burden of proving that respondent’s determination is incorrect as to the items of income and deduction disallowed in the notice_of_deficiency sec_7491 rule a b whether petitioner had unreported income respondent contends respondent’s bank_deposits analysis shows that petitioner had unreported income of dollar_figure in and dollar_figure in petitioner does not dispute respondent’ sec_3 continued records required under this title and has cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 applies to court proceedings arising in connection with examinations beginning after date see internal_revenue_service restructuring reform act of publaw_105_206 sec a 112_stat_726 the examination in this case began after date thus sec_7491 applies - use of the bank_deposits method to reconstruct his income for and petitioner contends that he had the following nontaxable sources of income loans from his friends brothers or sister of dollar_figure on date dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date we disagree petitioner has no promissory notes or records showing that these amounts were loans or that he repaid them he did not identify specific individuals who lent him these amounts petitioner’s testimony that these deposits were loans was vague and uncorroborated we are not convinced that the source of any of the bank_deposits respondent counted as unreported income for petitioner in and was a nontaxable loan we conclude that petitioner had unreported income of dollar_figure in and dollar_figure in cc whether petitioner may deduct more business_expenses than respondent allowed for and petitioner deducted more miscellaneous expenses related to his schedule c business than respondent allowed for and petitioner’s contention on brief differs slightly from his contention at trial on brief he contended that deposits in his bank accounts that are large and end in ‘ 000' such as dollar_figure dollar_figure and dollar_figure are loan funds i received from my family and friends at trial he contended that bank_deposits of dollar_figure or more were funds which were lent to him by friends and family and then identified the five specific deposits shown above as loans he did not show that any of the deposits respondent used to determine unreported income were loans respondent disallowed deductions of dollar_figure for and dollar_figure for because petitioner did not substantiate them petitioner contends that he paid dollar_figure in and dollar_figure in to hire a receptionist and a repair technician to f1x copy machines for him however petitioner offered no evidence other than his testimony which was vague and uncorroborated petitioner did not identify the receptionist or the repair technician or indicate when they worked for him or when he made the payments we conclude that petitioner may not deduct more miscellaneous expenses related to his schedule c business than respondent allowed for and d whether petitioner is liable for the addition_to_tax for failure to timely file his income_tax return respondent contends that petitioner is liable for the addition_to_tax under sec_6651l a for failure to timely file his income_tax return for petitioner received an automatic 4-month extension to file his income_tax return until date petitioner filed his return on date thus petitioner timely filed his return sec_6651 a respondent alleges that petitioner’s extension to file is invalid because petitioner did not properly estimate his tax_liability for or remit the estimated_tax when he applied for the extension the commissioner bears the burden of production with respect to penalties and additions to tax sec_7491 to meet the burden of production under sec_7491 the commissioner must come forward with evidence showing that it is appropriate to impose the particular penalty but need not introduce evidence of elements such as reasonable_cause or substantial_authority 116_tc_438 h conf rept pincite 1998_3_cb_747 the request for an extension is not in the record and thus we cannot tell how much tax petitioner estimated was due there is no evidence to support respondent’s allegation that petitioner’s extension is invalid or that petitioner did not properly estimate the amount of tax due and remit the estimated_tax with the extension request we conclude that respondent has failed to meet the burden of production under sec_7491 that petitioner’s extension is valid and that he is not liable for the addition_to_tax for failure to timely file his income_tax return br whether petitioner is liable for the accuracy-related_penalty taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes failure to make a reasonable attempt to comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return sec_6662 -- petitioner alleged nontaxable sources of income of dollar_figure for and dollar_figure for but he did not dispute that he had a substantial amount of unreported income in those years in effect petitioner conceded that he had unreported income of dollar_figure for and dollar_figure for in addition petitioner did not produce to respondent’s agent during the audit adequate substantiation of the items in dispute a taxpayer’s failure to properly substantiate items is evidence of negligence see sec_6662 higbee v commissioner supra pincite sec_1 b income_tax regs these facts are sufficient to meet respondent’s burden of production under sec_7491 relating to petitioner’s liability for the accuracy-related_penalty the accuracy-related_penalty under sec_6662 does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part of the underpayment and that the taxpayer acted in good_faith in view of the facts and circumstances sec_6664 the taxpayer bears the burden of proving that the failure is due to reasonable_cause and not willful neglect higbee v commissioner supra pincite petitioner contends that he is not liable for the accuracy- related penalty however he offered no evidence to support his contention petitioner suggests that he and warren had a bad - working relationship but he did not explain how this is relevant to whether he is liable for the accuracy-related_penalty for the years in issue we conclude that petitioner is liable for the accuracy- related penalty under sec_6662 for and to reflect concessions and the foregoing decision will be entered under rule
